Exhibit 10.2

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between Global GP LLC, a
Delaware limited liability company (the “Company”), and Andrew P. Slifka (the
“Executive”) shall be effective as of the Closing Date set forth and defined in
the Contribution Agreement by and between Global Partners LP and AE Holdings
Corp. dated November 21, 2011 (the “Effective Date”).

 

WHEREAS, the Company and the Executive have agreed that the Executive will be
employed as an Executive Vice President of the Company and shall serve as the
President of the Alliance Gasoline Division of Global Partners LP, a Delaware
limited partnership (the “Partnership”) of which the Company is the general
partner, and

 

WHEREAS, the Company and the Executive mutually desire to agree upon the terms
of the Executive’s employment by the Company, and to agree as to certain
benefits of such employment.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which the Company and the
Executive each acknowledges, the Company and the Executive hereby agree as
follows:

 

1.             Employment and Term of Employment.  Subject to the terms of this
Agreement, the employment term hereunder will commence on the Effective Date and
continue for thirty-six (36) months; provided that, commencing on the third
anniversary of this Agreement (the “Renewal Date”), the term of the Executive’s
employment by the Company shall be automatically renewed so as to terminate on
the date that is thirty-six (36) months from such Renewal Date, unless the
Company or the Executive provides the other with prior written notice of its or
his desire not to renew delivered in accordance with Section 20 (“Notice”) at
least ninety (90) days in advance of the Renewal Date.  The Company and the
Executive agree to begin discussions concerning the renewal of this Agreement
promptly following the second anniversary of this Agreement with the objective
of reaching a final agreement within six months. Notwithstanding the foregoing,
either the Company or the Executive may terminate the Executive’s employment
with the Company at any time, subject to the terms and conditions of Section 7
hereof.  The employment period as described herein is referred to herein as the
“Term.”

 

2.             Position and Duties.  During the Term, the Company shall employ
the Executive as an Executive Vice President of the Company and the Executive
shall serve as the President of the Alliance Gasoline Division of the
Partnership, or in such other positions as the parties mutually agree.   The
Executive shall have such powers and duties and responsibilities as are
customary to such positions and as are assigned to the Executive by the
President and Chief Executive Officer of the Company in connection with the
Executive’s management and supervision of the Alliance Gasoline Division and
related operations of the Company and of the Partnership.  The Executive’s
employment shall also be subject to the policies maintained and established by
the Company that are of general applicability to the Company’s employees as such
policies may be amended from time to time.

 

--------------------------------------------------------------------------------


 

3.             Other Interests. During the Term, the Executive shall devote his
full time, attention, energies and business efforts during normal business hours
to his duties and responsibilities as an Executive Vice President of the
Company, including serving as the President of the Alliance Gasoline Division of
the Partnership.   During the Term, except as otherwise restricted by the
non-competition covenants set forth in Annex I attached hereto and incorporated
herein by reference, the parties recognize and agree that the Executive may
engage in other business activities that do not conflict with the business and
affairs of the Company or of the Partnership or interfere with the Executive’s
performance of his duties and responsibilities hereunder.  Additionally, the
non-competition covenants set forth in Annex I shall apply to the Executive upon
separation of service from the Company pursuant to Section 7(c) and
Section 7(d) hereof, and in each case, said non-competition covenants shall
continue until the first anniversary of the Date of Termination (as defined in
Section 7(h) hereof).

 

4.             Duty of Loyalty.

 

(a) The Executive acknowledges and agrees that the Executive owes a fiduciary
duty of loyalty to act in the best interests of the Company and of the
Partnership. In keeping with such duty, the Executive shall, during the Term,
make full disclosure to the Company of all business opportunities pertaining to
the business of the Company or of the Partnership or any of its subsidiaries
and, during the Term, shall not appropriate for the Executive’s own benefit
business opportunities concerning the business of the Company, the Partnership
or any of its subsidiaries, except as otherwise permitted by the non-competition
covenants set forth in Annex I or as consented to in writing by the Board of
Directors of the Company.

 

(b) The Company shall indemnify the Executive to the extent permitted by the
Company’s limited liability company agreement, as amended from time to time, and
by applicable law, against all costs, charges and expenses, including without
limitation, attorney’s fees, incurred or sustained by the Executive in
connection with any action, suit or proceeding to which the Executive may be
made a party by reason of being an officer, director or employee of the Company
or of the Partnership. In connection with the foregoing, the Executive will be
covered under any liability insurance policy that protects the other officers of
the Company.

 

5.             Place of Performance.  Subject to such business travel from time
to time as may be reasonably required in the discharge of his duties and
responsibilities as an Executive Vice President of the Company and in his role
as President of the Alliance Gasoline Division of the Partnership, the Executive
shall perform his obligations hereunder in, or within forty (40) miles of,
Waltham, Massachusetts.

 

2

--------------------------------------------------------------------------------


 

6.             Compensation.

 

(a)           Base Salary.  During the Term, the Executive shall be entitled to
an annual base salary of $425,000, subject to increase as of each January 1 if
so determined by the Compensation Committee.  The Executive’s base salary, as
from time to time increased in accordance with this Section 6(a), is hereafter
referred to as “Base Salary.” The Base Salary shall be paid in equal
installments pursuant to the Company’s customary payroll policies and procedures
in force at the time of payment, but in no event less frequently than monthly.

 

(b)           Bonus.  From time to time during the Term, the Executive may be
eligible to receive a cash bonus (a “Bonus”) in an amount to be determined at
the discretion of the Compensation Committee.

 

(c)           Incentive Compensation.  The Executive shall participate in the
annual short-term incentive compensation plan set forth in attached Exhibit A
(the “Short-Term Incentive Plan”), and the long-term incentive compensation plan
set forth in attached Exhibit B (the “Long-Term Equity-Based Incentive Plan”),
and as determined by the Compensation Committee may be eligible to participate
in any other incentive plans in which management employees may participate.

 

(d)           Reimbursements.  During the Term, the Company shall pay or
reimburse the Executive for all reasonable expenses incurred by the Executive on
business trips, and for all other business and entertainment expenses reasonably
incurred or paid by him during the Term in the performance of his services under
this Agreement, in accordance with past practice and with the Company’s expense
reimbursement policy as in effect from time to time, upon presentation of
expense statements or vouchers or such other supporting documentation as the
Company may reasonably require.

 

(e)           Fringe Benefits.  During the Term, the Executive shall be entitled
to participate in the Company’s health insurance, 401(k) and other benefit plans
in accordance with Company policies and on the same general basis as other
executives of the Company.  Additionally, the Company shall pay on behalf of the
Executive certain membership dues and professional fees for tax and estate
planning services in an amount not to exceed $15,000 and the Executive shall be
eligible to receive such other benefits as may be approved by the Compensation
Committee.

 

(f)            Vacation.  During the Term, the Executive shall be eligible for
25 days of paid vacation each calendar year with any unused vacation days to be
subject to the Company’s standard vacation policy with respect to the carryover
or payment for any such unused vacation days.

 

7.             Separation from Service.

 

(a)           In General.  If the Executive’s employment is terminated for any
reason, he (or his estate) shall be paid on the Date of Termination (i) all
amounts of Base Salary due and owing up through the Date of Termination,
(ii) any previously awarded but unpaid Bonus and short-term cash incentive plan
amounts, (iii) all reimbursements of expenses appropriately and

 

3

--------------------------------------------------------------------------------


 

timely submitted, and (iv) any and all other amounts that may be due to him as
of the Date of Termination (the “Accrued Obligations”). Additionally, the
Executive shall be entitled to retain the following items currently supplied to
him by the Company: personal computer, laptop computer and iPad. Promptly
following the Date of Termination, the Executive shall return to the Company all
confidential and proprietary information of the Company in his possession.

 

(b)           Termination Due to the Death or Disability of Executive.  The
Executive’s employment hereunder shall be terminated automatically upon the
death or Disability of the Executive.  The Company shall pay to the Executive
(or his estate) or on his (or its) behalf upon his termination under this
Section 7(b) on the Date of Termination or as soon as reasonably practical (but
no more than ten days) thereafter the Accrued Obligations. Additionally, the
Company shall continue to pay the Executive (or his estate) the Base Salary then
in effect as well as all fringe benefits the Executive was receiving as of the
Date of Termination through the end of the applicable Term. Furthermore, if the
Executive’s employment is terminated due to his Disability, the Company shall
pay the monthly amounts due for all group health, dental, life, disability,
vision and similar insurance premiums on behalf of the Executive and his spouse
and dependents, if any, for 24 months following the Date of Termination and
shall pay to the Executive in 24 equal monthly installments commencing on the
last day of the month following the last day of the Term an amount equal to the
product of 75% and the sum of (i) the Base Salary in effect as of the Date of
Termination; and (ii) the average of the aggregate Bonuses and short-term cash
incentive amounts awarded to the Executive pursuant to this Agreement, if any,
for the two calendar years immediately preceding the termination of this
Agreement.

 

(c) Termination by the Company Without Cause or by the Executive for Reasons
Constituting Constructive Termination.  The Executive’s employment hereunder may
be terminated by the Company without Cause or by the Executive for reasons
constituting Constructive Termination.  The Company shall pay to the Executive
upon his termination under this Section 7(c) on the Date of Termination or as
soon as reasonably practical (but no more than ten days) thereafter the Accrued
Obligations. Additionally, if the Executive’s employment is terminated pursuant
to this paragraph 7(c), then (X) if the Date of Termination is before July 1,
2013, the Company shall (1) pay the Executive in a lump sum on the Date of
Termination the Base Salary as in effect on the Date of Termination that would
have been payable to the Executive for each year or portion of a year commencing
on the Date of Termination and ending on the last day of the Term, (2) pay the
Executive in a lump sum on the Date of Termination an amount equal to the
aggregate Bonus and short-term cash incentive amounts awarded to the Executive
pursuant to the terms of this Agreement, if any, in the calendar year
immediately preceding the Date of Termination, (3) provide the fringe benefits
as in effect on the Date of Termination until the last day of the Term, and
(4) pay the Executive, in a lump sum on the Date of Termination, an amount equal
to the product of 75% and the sum of (i) the Base Salary as in effect on the
Date of Termination and (ii) the average of any Bonuses and short-term cash
incentive amounts awarded pursuant to this Agreement, if any, in the two
calendar years immediately preceding the Date of Termination (the “Severance
Amount”), or (Y) if the Date of Termination is on or after July 1, 2013, (1) all
compensation and all benefits to the Executive hereunder shall continue to be
provided until the last day of the Term pursuant to the terms of this Agreement,
and (2) the Executive shall be paid by the Company an amount equal to the
product of 75% and the sum of (i) the Base Salary as in effect on the Date of
Termination and (ii)

 

4

--------------------------------------------------------------------------------


 

the average of any Bonuses and short-term cash incentive amounts awarded
pursuant to this Agreement, if any, in the two calendar years immediately
preceding the Date of Termination in twenty-four (24) equal monthly installments
commencing on the first day of the month following the month in which the Date
of Termination occurs.

 

(d)           Termination by the Company for Cause.  The Company’s Board of
Directors may terminate the Executive’s employment hereunder for Cause, in which
case on the Date of Termination, the Executive will receive payment of the
Accrued Obligations.  Notwithstanding any provision herein to the contrary,
prior to a termination for Cause, the following shall apply:  (i) the Company
will provide notice to the Executive setting forth its intention to terminate
the Executive for Cause, describing in detail the nature of the circumstances
that support such determination, and the date and time established for a hearing
before the Board, which hearing shall be not less than fifteen (15) business
days from the date of such notice, (ii) the Executive will have the right to be
heard by the Board, and the Executive shall be entitled to representation by
counsel at such hearing, provided, however, that such counsel shall be subject
to limitations on direct interaction with the Board members during such hearing
as such limitations are established by the Board and provided to the Executive
with the notice of the hearing, and (iii) following such hearing, the Board may
authorize a termination of the Executive’s employment for Cause only with a 2/3
majority vote of the full Board. If the Executive retains counsel for the
hearing with the Board, and the Board does not terminate Executive for Cause
within five business days following the hearing, the Company shall promptly
reimburse the Executive for any legal fees and expenses incurred by him in
connection with such a hearing.

 

(e)           Nonrenewal of the Agreement.  If the Agreement is not renewed by
the Company at the end of the applicable Term, and the Executive does not
continue to serve as an Executive Vice President of the Company or President of
the Alliance Gasoline Division of the Partnership following the expiration of
this Agreement pursuant to a different employment agreement with the Company,
the Company, upon the Executive’s separation of service from the Company, shall
pay the Executive in 12 equal monthly installments an amount equal to the
greater of (X) the product of 75% and the sum of (i) the Base Salary in effect
as of the end of the Agreement; and (ii) the average of the aggregate Bonuses
and short-term cash incentive amounts awarded to the Executive pursuant to this
Agreement, if any, for the two calendar years immediately preceding the
expiration of this Agreement; and (Y) the Base Salary in effect as of the end of
the Agreement.

 

(f)            Definitions.

 

(i)            For the purposes of this Agreement, “Cause” shall mean the
Executive (A) has engaged in gross negligence or willful misconduct in the
performance of his duties, (B) has committed an act of fraud, embezzlement or
willful breach of a fiduciary duty to the Company or any of its subsidiaries
(including the unauthorized disclosure of any material secret, confidential
and/or proprietary information, knowledge or data of the Company or any of its
subsidiaries); (C) has been convicted of a crime involving fraud or moral
turpitude or any felony or (D) has breached any material provision of this

 

5

--------------------------------------------------------------------------------


 

Agreement.  The Executive must be provided a written notice from the Company,
giving him at least 30 days to affect a cure of any claimed occurrence under
(A), (B) or (D) above that is capable of being cured, prior to the delivery of
any notice described under Section 7(d)(i) hereof.

 

(ii)           “Change in Control” shall occur upon: (A) the date that any one
person, entity or group (other than Alfred Slifka, Richard Slifka or the
Executive, or their respective family members or entities they control,
individually or in the aggregate, directly or indirectly (collectively referred
to hereinafter as the “Slifkas”)) acquires ownership of the membership interests
of the Company that, together with the membership interests of the Company
already held by such person, entity or group, constitutes more than 50% of the
total voting power of the membership interests of the Company; provided,
however, if any one person, entity or group is considered to control more than
50% of the total voting power of the membership interests of the Company, the
acquisition of additional membership interests by the same person, entity or
group shall not be deemed to be a Change in Control; (B) a consolidation or
merger (in one transaction or a series of related transactions) of the Company
pursuant to which the holders of the Company’s equity securities immediately
prior to such transaction or series of related transactions would not be the
holders immediately after such transaction or series of related transactions of
at least 50% of the voting power of the entity surviving such transaction or
series of related transactions; or (C) the sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company to a person other than the
Slifkas or any of them. In all respects, the definition of “Change in Control”
shall be interpreted to comply with Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986 (the “Code”) and any successor statute, and/or guidance
thereunder, and the provisions of Treasury Regulation Section 1.409A and any
successor regulation and guidance thereto; provided, however, an interpretation
in compliance with Section 409A of the Code shall not expand the definition of
Change in Control in any way or cause an acquisition by the Slifkas to result in
a Change in Control.

 

(iii)          “Constructive Termination” means termination of this Agreement by
the Executive as a result of any (A) substantial diminution, without the
Executive’s written consent, in the Executive’s working conditions consisting of
(1) a material reduction in the Executive’s duties and responsibilities, (2) any
change in the reporting structure so that the Executive no longer reports solely
to the President and Chief Executive Officer of the Company, or (3) a relocation
of the Executive’s place of work further than forty (40) miles from Waltham,
Massachusetts, or (B) a material breach of this Agreement by the Company.  To be
able to terminate his employment with the Company for Constructive Termination,
the Executive must provide notice to the Company of the existence of any of the
conditions set forth in the immediately preceding sentence within 90 days of the
initial existence of such condition(s), and the Company must fail to remedy such
condition(s) within 30 days of such notice.  In no event shall the

 

6

--------------------------------------------------------------------------------


 

Date of Termination in connection with a Constructive Termination occur any
later than one year following the initial existence of the
condition(s) constituting a Constructive Termination hereunder.

 

(iv)          “Disability” shall mean a physical or mental condition which
(A) renders the Executive, with or without reasonable accommodation, unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (B) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, results in the Executive
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.

 

(g)           Notice of Termination.  Any termination or non-renewal (except due
to the death of Executive) by the Company or the Executive shall be communicated
by written Notice of Termination to the other party hereto.   For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which (i) shall
state the effective date of such termination, (ii) shall indicate the specific
termination provision in this Agreement relied upon and (iii) shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.  Any
such notice shall be provided in accordance with the requirements of Section 20
hereof. Any notice of Constructive Termination by the Executive shall be given
by the Executive within 90 days of the initial existence of the condition upon
which the Constructive Termination is based.

 

(h)           Date of Termination.  The “Date of Termination” shall mean (i) the
date of death, if the Executive’s employment is terminated because of death,
(ii) the date the Executive is determined to have a Disability, if the
Executive’s termination is based on his Disability, and (iii) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination, which date shall be in accordance with the timing rules set out
in (d) or (g) of this Section 7, as applicable. With respect to any compensation
payable under this Agreement that is subject to Section 409A of the Code,
references to the Executive’s Date of Termination or termination of employment
(and variations thereof) shall be deemed to refer only to the Executive’s
“separation from service” within the meaning of Section 1.409A-1(h) of the U.S.
Treasury Regulations, applying the default terms thereof.

 

(i)            Delayed Payments. Notwithstanding any other provision with
respect to the timing of payments under this Section 7, if, at the time of the
Executive’s termination, the Executive is deemed to be a “specified employee” 
(within the meaning of Section 409A of the Code, and any successor statute,
regulation and guidance thereto) of the Company, then only to the extent
necessary to comply with the requirements of Section 409A of the Code, any
payments to which the Executive may become entitled under Section 7 as a result
of his “separation from service” (within the meaning of Section 409A of the
Code, and any successor statute, regulation and guidance thereto) which are
subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the termination of the Executive’s employment, at which time the
Executive

 

7

--------------------------------------------------------------------------------


 

shall be paid an aggregate amount equal to six months of payments otherwise due
to the Executive under the terms of this Section 7, as applicable, plus (to the
extent not prohibited by Section 409A of the Code) interest on such amounts at
the then applicable prime rate of interest as established from time to time by
Bank of America Corporation or its successor.  After the first business day of
the seventh month following the termination of the Executive’s employment and
continuing each month thereafter, the Executive shall be paid the regular
payments otherwise due to the Executive in accordance with the terms of this
Section 7, as applicable.

 

(j)            Nonsolicitation of Employees.  The Executive agrees that for a
period of one year following his Date of Termination he will not solicit or
induce any employee of the Company or of the Partnership or any of its
subsidiaries to terminate his/her employment with, or otherwise cease his/her
relationship with the Company or the Partnership or its subsidiaries.

 

(k)           Nondisparagement.  Each of the Company and the Executive agree not
to make any disparaging comments or remarks, orally or in writing, about the
other party following the termination or expiration of this Agreement.

 

8.             Section 409A.  The parties hereto intend that this Agreement
comply with the requirements of Section 409A of the Code and the regulatory
guidance thereunder.   If any provision provided herein may result in the
imposition of an additional tax or penalty under the provisions of Section 409A
of the Code, the Executive and the Company agree to amend any such provision to
avoid imposition of any such additional tax, to the extent possible, in the
manner that the Executive and the Company mutually agree is appropriate to
comply with Section 409A of the Code; provided that, to the extent possible, any
such amendment shall minimize any decrease in the payments or benefits to the
Executive contemplated herein.

 

9.             Confidential Information; Unauthorized Disclosure.

 

(a)           During the Term and for the period ending two years following the
Date of Termination, the Executive shall not, without the written consent of the
Board or a person authorized thereby, disclose to any person, other than an
employee of the Company, the Partnership or its subsidiaries or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of his duties as an Executive Vice President of the
Company and the Partnership, any secret, confidential and/or proprietary
information, knowledge or data obtained by him while in the employ of the
Company or any of its affiliates with respect to the Company, the Partnership or
any of its subsidiaries and their respective businesses, the disclosure of which
he knows or should know will be damaging to the Company, the Partnership or any
of its subsidiaries; provided however, that such information, knowledge or data
shall not include (i) any information, knowledge or data known generally to the
public (other than as a result of unauthorized disclosure by the Executive) or
(ii) any information, knowledge or data which the Executive may be required to
disclose by any applicable law, order, or judicial or administrative proceeding.

 

(b)           The Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Section 9 by the Executive, and the
Company, the Partnership or its subsidiaries shall be entitled to enforce the
provisions of this Section 9 by seeking specific

 

8

--------------------------------------------------------------------------------


 

performance and injunctive relief as remedies for such breach or any threatened
breach.  Such remedies shall not be deemed the exclusive remedies for a breach
of this Section 9 but shall be in addition to all remedies available at law or
in equity, including the recovery of damages from the Executive and his agents.

 

10.          Payment Obligations Absolute.  Except as specifically provided in
this Agreement, the Company’s obligation to pay the Executive the amounts and to
make the arrangements provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company or
the Partnership (including its subsidiaries) may have against him or anyone
else.   All amounts payable by the Company shall be paid without notice or
demand.  The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and except as provided in Section 7(c) above, the obtaining of
any such other employment shall in no event effect any reduction of the
Company’s obligations to make the payments and arrangements required to be made
under this Agreement.

 

11.          Successors.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and permitted assigns and any such
successor or permitted assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall be limited to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires the equity of the Company or to which the
Company assigns this Agreement by operation of law or otherwise in connection
with any sale of all or substantially all of the assets of the Company, provided
that any successor or permitted assignee promptly assumes in a writing delivered
to the Executive this Agreement and, in no event, shall any such succession or
assignment release the Company from its obligations hereunder. The Company will
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as herein before defined and any successor to all or
substantially all of its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

12.          Assignment.  The Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution, or delegate his duties or
obligations hereunder.

 

13.          Governing Law.  The provisions of this Agreement shall be construed
in accordance with, and governed by, the laws of the Commonwealth of
Massachusetts without regard to principles of conflict of laws.

 

14.          Entire Agreement.  This Agreement together with the attached Annex
I and Exhibits A and B constitute the entire agreement of the parties with
regard to the subject matter hereof, and contain all of the covenants, promises,
representations, warranties and agreements

 

9

--------------------------------------------------------------------------------


 

between the parties with respect to such subject matter.  Without limiting the
scope of the preceding sentence, as of the Effective Date, all understandings
and agreements preceding the Effective Date and relating to the subject matter
hereof are hereby null and void and of no further force and effect, including,
without limitation all prior employment and severance agreements, if any, by and
between the Company and the Executive; provided that, nothing contained in the
foregoing shall be deemed to supersede or make invalid any prior agreements
between the Executive and the Company concerning long-term incentive plan awards
and any agreement by and between the Executive and the Company, the Partnership
or any affiliated entity or member of the Partnership in his capacity as an
interest holder, including without limitation the Omnibus Agreement.

 

15.           Modification.  Any modification of this Agreement will be
effective only if it is in writing and signed by the parties hereto.

 

16.           No Waiver.  No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

17.           Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

19.           Withholding of Taxes and Other Employee Deductions.  The Company
may withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

 

20.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand, or by a nationally
recognized overnight delivery service or mailed by U.S. registered mail, return
receipt requested, postage prepaid, addressed to the parties at their addresses
set forth below, or to such other addresses as either party may have furnished
to the other in writing in accordance herewith except that notices of change of
address shall be effective only upon receipt.

 

If to the Company:

 

10

--------------------------------------------------------------------------------


 

Global GP LLC
P.O. Box 9161
800 South Street
Waltham, Massachusetts 02454-9161
Attention: General Counsel, the Chairman of the Board and the Vice Chairman of
the Board

 

with a copy to:

 

Alan P. Baden
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

 

If to the Executive:

 

At the Executive’s last known home address listed in the Company’s personnel
records from time to time

 

with a copy to:

 

Michael A. Hickey

K & L Gates LLP
One Lincoln Street
Boston, Massachusetts 02111

 

21.           Headings.  The section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/ Andrew Slifka

 

 

 

 

 

Andrew Slifka

 

11

--------------------------------------------------------------------------------


 

Execution Version

 

ANNEX I

 

Non-Competition Provisions

 

1.             Definitions.           The following terms shall have the
meanings respectively set forth below in this Annex I:

 

(a)          “Affiliate” is defined in the Partnership Agreement.

 

(b)         “Assets” means all assets conveyed, contributed or otherwise
Transferred by the Sponsors and Affiliates thereof to the Partnership Group at
any time, including any such assets held by a Person whose ownership interests
were Transferred by the Sponsors and Affiliates thereof to the Partnership Group
by means of operation of law or otherwise.

 

(c)          “Conflicts Committee” is defined in the Partnership Agreement.

 

(d)         “Contribution Agreement” means that certain Contribution, Conveyance
and Assumption Agreement, dated as of October 4, 2005, among Global Petroleum
Corp., a Massachusetts corporation, Montello Oil Corporation, a New Jersey
corporation, Chelsea Terminal Limited Partnership, a Massachusetts limited
partnership, Sandwich Terminal, LLC, a Massachusetts limited liability company,
the Company, Global Partners LP, a Delaware limited partnership (the
“Partnership”), Global Operating LLC, a Delaware limited liability company, and
certain other parties, together with the additional conveyance documents and
instruments contemplated or referenced thereunder.

 

(e)          “Partnership Agreement” means the Third Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of December 9,
2009, as amended from time to time.

 

(f)            “Partnership Group” means the Partnership and its direct and
indirect Subsidiaries, treated as a single consolidated entity.

 

(g)         “Person” means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

 

(h)         “Retained Assets” means the assets and investments owned by the
Sponsors and any of their Affiliates that were not conveyed, contributed or
otherwise Transferred to the Partnership Group pursuant to the Contribution
Agreement and other documents relating to the transactions referred to in the
Contribution Agreement, and not otherwise subsequently Transferred to the
Partnership Group, including, without limitation, the replacements and natural
extensions thereof.

 

--------------------------------------------------------------------------------


 

(i)             “Sponsors” means Alfred Slifka, Richard Slifka or the Executive,
or their respective family members.

 

(j)             “Sponsor Persons” means the Sponsors and any Person controlled
thereby individually or in the aggregate, directly or indirectly, other than the
Company, the Partnership and its direct and indirect Subsidiaries.

 

(k)          “Subsidiary” means, with respect to any Person, (a) a corporation
of which more than 50% of the voting power of shares entitled (without regard to
the occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

(l)             “Transfer” including the correlative terms “Transferring” or
“Transferred” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition (whether
voluntary, involuntary or by operation of law) of the Assets, any assets,
property or rights.

 

Capitalized terms that are used and not defined in this Annex I shall have the
meanings respectively ascribed to them in the Employment Agreement by and
between the Company and the Executive to which this Annex I is attached.

 

2.             Restricted Investments and Businesses.  During the Term, except
as expressly permitted by Section 3 below, the Executive and his Affiliates
other than the Company, the Partnership and its direct and indirect
Subsidiaries, shall be prohibited from engaging in or acquiring or investing in
any business having assets engaged in the following businesses:

 

(a)                                  wholesale and/or retail marketing, sale,
distribution and transportation (other than transportation by truck) of refined
petroleum products, crude oil, natural gas, ethanol, propane and/or biofuels;

 

2

--------------------------------------------------------------------------------


 

(b)                                 storage of refined petroleum products, crude
oil, natural gas, ethanol, propane, biofuels and/or asphalt or asphalt products
in connection with any of the activities described in 2(a) above; and

 

(c)                                  such other activities in which the
Partnership or its subsidiaries are engaged at any time during the Term or, to
the knowledge of the Executive, the Partnership or its subsidiaries are planning
to become engaged.

 

                3.             Exceptions to Restricted Investments and
Businesses.   Notwithstanding any provision of Section 2 to the contrary, the
Executive and his Affiliates may engage in the following activities under the
following circumstances:

 

(a)                                  the ownership and/or operation of (i) any
of the Retained Assets, and (ii) any other ownership interests held by the
Sponsors and/or their Affiliates as of the date of execution of this Agreement
(the “Pre-Existing Holdings”);

 

(b)                                 the ownership, individually or collectively,
of not more than Five Hundred Thousand Dollars ($500,000) of ownership interests
of a publicly traded entity that competes with the Partnership Group, so long as
none of the Slifkas serves on the board of directors of such entity; provided,
however, that Pre-Existing Holdings held by the Executive and his Affiliates may
exceed the ownership threshold set forth in this Section 3(b), and

 

(c)                                  the acquisition of or the investment in any
asset or business that competes with any business of the Partnership (each such
asset or business, a “Competing Asset or Business”); provided the Partnership
has been offered the opportunity to acquire such Competing Asset or Business in
accordance with the provisions of Section 4 below and the Partnership (with the
concurrence of the Conflicts Committee) has elected not to purchase such
Competing Asset or Business.

 

4.             Procedures.  In the event that the Executive and/or his
Affiliates become aware of an opportunity to acquire or invest in a Competing
Asset or Business, then as soon as practicable, the Executive and/or his
Affiliates shall notify the Company of such opportunity and deliver to the
Company all information prepared by or on behalf of the Executive and/or his
Affiliates relating to such potential transaction.  As soon as practicable but
in any event within 30 days after receipt of such notification and information,
the Company, on behalf of the Partnership, shall notify the Executive and/or his
Affiliates that either (a) the Company, on behalf of the Partnership, has
elected, with the concurrence of the Conflicts Committee, not to cause a member
of the Partnership Group to pursue the opportunity to acquire or invest in the
Competing Asset or Business, or (b) the Company, on behalf of the Partnership,
has elected (with the concurrence of the Conflicts Committee) to cause a member
of the Partnership Group to pursue the opportunity to acquire or invest in the
Competing Asset or Business.  If, at any time, the Company abandons such
opportunity with the approval of the Conflicts Committee (as evidenced in
writing by the Company following the request of the Executive), the Executive
and/or his Affiliates may pursue such opportunity.  Any Competing Asset or
Business that is permitted to be acquired or invested in by the Executive and/or
his Affiliates must be so acquired

 

3

--------------------------------------------------------------------------------


 

or invested in (A) within 12 months of the later to occur of (i) the date that
the Executive and/or his Affiliates become able to pursue such opportunity in
accordance with the provisions of this Section 4, and (ii) the date upon which
all required governmental approvals to consummate such acquisition or investment
have been obtained, and (B) on terms not materially more favorable to the
Executive and/or his Affiliates than were offered to the Partnership.  If either
of these conditions is not satisfied, the opportunity must be reoffered to the
Partnership in accordance with this Section 4.

 

5.             The Executive for himself and his Affiliates agrees and
acknowledges that the Partnership Group does not have an adequate remedy at law
for the breach by the Executive and/or his Affiliates of the covenants and
agreements set forth in this Annex I, and that any material breach by the
Executive and/or his Affiliates of the covenants and agreements set forth in
this Annex I would result in irreparable injury to the Partnership Group.  The
Executive for himself and his Affiliates further agrees and acknowledges that
any member of the Partnership Group may, in addition to the other remedies which
may be available to the Partnership Group, file a suit in equity to enjoin the
Executive and/or his Affiliates from such breach, and consents to the issuance
of injunctive relief under this Agreement.

 

6.             If any court determines that any provision of this Annex I is
invalid or unenforceable, the remainder of such provisions shall not thereby be
affected and shall be given full effect without regard to the invalid provision.
If any court construes any provision of this Annex I, or any part thereof, to be
unreasonable because of the duration of such provision or the geographic scope
thereof, such court shall have the power to reduce the duration or restrict the
geographic scope of such provision and to enforce such provision as so reduced
or restricted.

 

4

--------------------------------------------------------------------------------


 

Execution Version

 

EXHIBIT A

 

Short-Term Annual Cash Incentive Plan

 

The Executive shall participate in an annual short-term cash incentive plan with
50% of any cash incentive amounts earned for a fiscal year to be determined
based upon the achievement of financial metrics established by the Company’s
Compensation Committee (the “financial metrics”) and 50% of such cash incentive
amounts to be determined at the discretion of the Company’s Compensation
Committee.  The annual “award target” cash incentive amount shall be $200,000,
and the annual maximum cash incentive amount that may be awarded shall be
$400,000.  The Company’s Compensation Committee may also establish threshold
financial metrics required to be met for any cash incentive amount to be
awarded, and a formula for the amount of the cash incentive that will be awarded
relative to the amount by which the financial metrics threshold are or are not
met or exceeded.  The targets, metrics (including any thresholds) and formula
will be established by the Company’s Compensation Committee in the first
calendar quarter of each fiscal year. Any amounts earned or awarded under any
short-term cash incentive plan shall be paid within 2 and ½ months of the end of
the fiscal year for which the cash incentives were earned or awarded.

 

--------------------------------------------------------------------------------


 

Execution Version

 

EXHIBIT B

 

Long-Term Equity-Based Incentive Plan
Performance-Restricted Units

 

Executive shall be eligible to participate in the Company’s Long-Term
Equity-Based Incentive Plan (the “Plan”) throughout the term of the Employment
Agreement.  The Company’s Compensation Committee shall determine whether and in
what amounts to grant the Executive Performance-Restricted Units, Phantom Units
or some functional equivalent of Global Partners LP, and shall establish the
terms and conditions of such grants, including the timing of the grants, the
vesting periods, if any, and any applicable milestones, all in accordance with
the Plan and in compliance with Section 409A of the Code and any successor
statute, regulation or guidance thereunder.

 

--------------------------------------------------------------------------------